UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MICHAEL WAYNE MOORE,                  
              Plaintiff-Appellant,
                 v.
JAMES B. BENNETTE; GEORGE E.                     No. 03-7699
CURRIE; JOSEPH LIGHTSEY; RICHARD
T. JONES; TONIA RODGERS,
              Defendants-Appellees.
                                      
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                            (CA-03-762)

                      Submitted: March 29, 2004

                       Decided: April 30, 2004

  Before TRAXLER, GREGORY, and DUNCAN, Circuit Judges.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                             COUNSEL

Michael Wayne Moore, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         MOORE v. BENNETTE
                              OPINION

PER CURIAM:

   Michael Wayne Moore, a North Carolina inmate, appeals the dis-
trict court’s order dismissing as frivolous his 42 U.S.C. § 1983 (2000)
complaint pursuant to 28 U.S.C. § 1915(e)(2) (2000). Moore alleged
a number of constitutional violations based on: (1) deliberate indiffer-
ence to his various medical conditions; (2) due process violations in
the classification of his confinement; (3) retaliation for contacting the
mother of a fellow inmate whose son was allegedly severely beaten
by prison guards; and (4) cruel and unusual punishment in the various
conditions of his high security confinement. We affirm in part, vacate
in part, and remand for further proceedings.*

   A claim having no arguable basis in fact or law may be dismissed
as frivolous. Neitzke v. Williams, 490 U.S. 319, 328 (1989). We
review de novo a dismissal under § 1915(e)(2). De’Lonta v. Ange-
lone, 330 F.3d 630, 633 (4th Cir. 2003). We must accept allegations
in Moore’s complaint as true and draw all reasonable factual infer-
ences in his favor. See De’Lonta v. Angelone, 330 F.3d 630, 633 (4th
Cir. 2003).

   A prison official unnecessarily and wantonly inflicts pain pro-
scribed by the Eighth Amendment by acting with deliberate indiffer-
ence to a prisoner’s serious medical needs. Estelle v. Gamble, 429
U.S. 97, 104 (1976). In order to support such a claim, a prisoner
"must allege acts or omissions sufficiently harmful to evidence delib-
erate indifference to serious medical needs." Id. at 106. We conclude
that Moore sufficiently stated such a claim of deliberate indifference
to his medical needs with regard to his Hepatitis C condition, his pan-
creatic condition, and the gout in his hand. We therefore vacate the
district court’s order to the extent that it dismissed these claims as
frivolous and remand for further proceedings as to those claims. We
find the remainder of Moore’s deliberate indifference to medical
needs claims meritless and affirm the dismissal of those claims.

  *No part of this opinion should be read as an indication regarding our
review of the merits of any of Moore’s claims. As to the claims that are
remanded, we conclude only that they were prematurely dismissed.
                          MOORE v. BENNETTE                           3
   We also vacate the district court’s order dismissing Moore’s retali-
ation claim as frivolous. For an inmate to state a colorable claim of
retaliation under § 1983, the alleged retaliatory action must have been
taken with regard to the exercise of some constitutionally protected
right, or the retaliatory action itself must violate such a right. Adams
v. Rice, 40 F.3d 72, 75 (4th Cir. 1994). We conclude Moore’s allega-
tion of retaliation has an arguable basis in fact and law. See Pell v.
Procunier, 417 U.S. 817, 822 (1974); Davis v. Goord, 320 F.3d 346,
352-54 (2d Cir. 2003). We therefore vacate the district court’s dis-
missal of this claim as frivolous and remand for further proceedings.

   In order to establish an Eighth Amendment violation relating to
conditions of confinement, a prisoner must establish both (1) "a seri-
ous deprivation of a basic human need" and (2) "deliberate indiffer-
ence to prison conditions on the part of prison officials." Strickler v.
Waters, 989 F.2d 1375, 1379 (4th Cir. 1993). The inmate must also
"produce evidence of a serious or significant physical or emotional
injury resulting from the challenged conditions." Id. at 1381. We have
reviewed Moore’s Eighth Amendment claims regarding the condi-
tions of his confinement and find they are without merit. We affirm
the district court’s dismissal of those claims. We further find Moore’s
various due process claims regarding his prison classification to be
without merit and affirm the dismissal of those claims as well.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                         AFFIRMED IN PART,
                            VACATED IN PART, AND REMANDED